         Case 1:15-cr-00379-PKC Document 144 Filed 03/30/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
k                                                     Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      March 30, 2020

Via ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:     United States v. Juan Antonio Hernández Alvarado,
                       S2 15 Cr. 379 (PKC)

Dear Judge Castel:

        The Government writes to update the Court on the status of the above-referenced matter.
On February 24, 2020, the Court granted the defendant’s request for new counsel (“Current
Counsel”) in connection with his sentencing. (Dkt. 134). On that date, the Court also adjourned
the defendant’s sentencing to April 15, 2020. (Id.). On or about March 12, 2020, the Government
understands that Current Counsel notified the Court that it believes that a conflict exists concerning
Current Counsel’s representation of the defendant. (See Dkt. 142). On March 12, 2020, the Court
scheduled a conference for March 19, 2020, so that the Court could consider the potential conflict,
and possibly appoint new counsel from the Criminal Justice Act panel, Peter Brill, Esq., (“New
Counsel”) for the defendant. (Id.). On March 18, 2020, the Court adjourned the conference to
March 31, 2020. (Dkt. 143).

        Due to complications arising from the current Coronavirus pandemic, neither Current
Counsel nor New Counsel have been able to meet with the defendant to discuss this potential
conflict. Further, the United States Marshals Service has informed the Government that it is unable
to produce the defendant for Tuesday’s conference. However, the Government understands that
defense counsel is now able to consult with the defendant by video conference, and the
Government has been informed that Current Counsel has requested a video conference with the
defendant for this week. As such, the Government respectfully requests that the Court adjourn the
upcoming conference two weeks, and that, by no later than April 10, 2020, the parties update the
Court concerning the replacement of counsel. At that time, the parties anticipate that they may be
able to inform the Court that the defendant has been told about the existence of this potential
conflict, and the Court may be able to appoint new counsel, if necessary, without an appearance
by the parties in Court.
         Case 1:15-cr-00379-PKC Document 144 Filed 03/30/20 Page 2 of 2
 Hon. P. Kevin Castel                                                                                                                                                                                                                                                                                                                                                                                                                           Page 2
 March 30, 2020

        Finally, sentencing in this matter is currently scheduled for April 15, 2020. If New Counsel
is appointed, the Government respectfully submits that no more than a one-month adjournment of
this date, to on or about May 15, 2020, is necessary. A one-month adjournment would provide
New Counsel with approximately five weeks to prepare for sentencing. Particularly given that the
defendant’s trial counsel has already submitted a sentencing submission, and that the defendant
was granted new counsel, at his request, on the eve of his previously scheduled sentencing, no
further delay is warranted.

                                                           Respectfully submitted,

                                                           GEOFFREY S. BERMAN
                                                           United States Attorney

                                                     By:       /s/
                                                           ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _




                                                           Emil J. Bove III
                                                           Amanda L. Houle
                                                           Matthew J. Laroche
                                                           Jason A. Richman
                                                           Assistant United States Attorneys
                                                           (212) 637-2589

Cc:    Defense Counsel (Via ECF and Electronic Mail)
       Peter Brill, Esq. (Via Electronic Mail)
